Coeson, J.,
In this case plaintiff brings suit against three defendants. Walter Hoffman, Sr., was the owner of a car operated by Walter Hoff-, man, Jr. This car was in collision with a car driven by Daniel Pacenta, remaining defendant. Walter Hoffman, Jr., is alleged to be the agent of Walter Hoffman, Sr., in the operation of the Hoffman car. Under the petition and answer it must be taken as admitted that Walter Hoffman, Jr., is at present in the naval service of the United States and that his present address is “Attack Squadron 13-A, U. S. S. Princeton C-V-37, c/o Fleet Post Office, San Francisco, California.” Since it is common knowledge that the Princeton is an aircraft carrier and from the address apparently in Pacific waters, it would seem that the ability of Walter Hoffman, Jr., as well as Walter Hoffman, Sr., to defend this case will be seriously prejudiced and affected by his naval service.
Plaintiff suggests that defendant should be able to take the deposition of Walter Hoffman, Jr. However, such procedure would also seriously prejudice the *607rights of the Hoffmans because of the fact that Walter Hoffman, Jr., the operator of the car, would not be present to answer the testimony that might be produced by plaintiff. While as plaintiff contends, there may have been other eye witnesses, they, so far as defendants Hoffman are concerned, cannot take the place of the all-important testimony of the operator of the Hoffman car.
And now, June 11, 1947, the rule granted March 25, 1947, is made absolute and proceedings in the above-entitled case are stayed for the period of the naval service of the said Walter Hoffman, Jr., and for three months thereafter, in accordance with the Soldiers’ and Sailors’ Civil Relief Act of October 17, 1940, e. 888, 54 Stat. at L. 1181..